Title: From Thomas Jefferson to Thomas Appleton, 10 March 1805
From: Jefferson, Thomas
To: Appleton, Thomas


                  
                     Sir 
                     
                     Washington Mar. 10. 05.
                  
                  Your favor of Dec. 24. is recieved. Mr. Latrobe superintendant of the public buildings having occasion for a good carver in stone, I have recommended him to mr Mazzei whose acquaintance in Florence will enable him to procure one who may suit us; and I have undertaken to assure mr Latrobe that if he will make the necessary arrangements for money paiments respecting the workman, with you, & for sending him on, you will be so good as to see to that, leaving to mr Mazzei no other trouble than that of selecting & agreeing with the workman. will you be so good as to assist mr Latrobe herein according to his desires & further to contrive the inclosed letter to mr Mazzei so as that he may not be burthened with postage if possible. the newspapers it contains would occasion that to be high. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               